DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 11/9/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,129,913 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 11/9/2021 have been fully considered but they are not persuasive.
Applicant has argued that the Warner reference does not disclose a first disjoined inner pouch and a second disjoined inner pouch abutting the first disjoined inner pouch (emphasis added); specifically, Applicant argues that sachets A and B disclosed by Warner (mapped to the first and second disjoined inner pouches in the prior Office Action) do not abut one another. 
As an initial matter, the Examiner will discuss the broadest reasonable interpretation of the claim term “a second disjoined inner pouch abutting the first disjoined inner pouch” (claim 1). It is noted that claims are given their broadest reasonable interpretation in light of the specification as it would be interpreted by one of ordinary skill in the art (MPEP 2111). The specification as filed does not use the terms “disjoined” or “abutting” explicitly. Therefore, the Examiner turns to the drawings to find the broadest reasonable interpretation of the claim terms. The specification as filed contains multiple embodiments of the disinfectant device (that of Figs. 1-5, that of Figs. 6-7, that of Fig. 8, and that of Fig. 9). The embodiment of Figs. 1-5 does not include first and second 
Regarding Applicant’s arguments directed towards the Hughes reference, the Examiner is interpreting the claim term “second disjoined inner pouch abutting the first disjoined inner pouch” (claim 4) to include a second inner pouch provided alongside, but not necessarily touching, a first inner pouch for the same rationale that was presented above. The Examiner maintains that the Hughes reference meets the limitation, because Hughes discloses two disjoined inner pouches (called compartments 2, read on pouches as they are fabricated from thin polymer films, and on being disjoined as they are disclosed to be freely mobile within the compartment) including a second disjoined inner 
The previously presented rejections on the ground of nonstatutory double patenting have been overcome by the terminal disclaimer dated 11/9/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warner et al. (US Patent 2006/0120945) (already of record).
Regarding claim 1, Warner et al. discloses a disinfectant device (para. 3, 5, 101, 120) (Fig. 1a, sheet 1 of 13) comprising:
an outer pouch (15) defining a compartment therein being permeable to gas and impermeable to water (para. 42-48, 101) (Fig. 1a), the outer pouch including:
	at least one inner sachet (reads on at least one inner pouch) disposed within the compartment (para. 101) (Fig. 1a), the at least one inner pouch including:
		two disjoined inner pouches (e.g. a first sachet containing reactant A and a second sachet containing reactant B see para. 101, wherein Warner et al. is devoid of mention of the sachets being joined, and Fig. 1a shows the first and second sachets being unconnected, and thus the first and second sachets read on two disjoined inner pouches), the two disjoined inner pouches including a first disjoined inner pouch (first sachet containing reactant A) and a second disjoined inner 
	at least one dry reactant within the at least one inner pouch (para. 88-89, 101), the at least one dry reactant producing chlorine gas when exposed to water (para. 5, 88-89).
Warner et al. discloses that the at least one reactant is “as described in International Publication No. WO02/00332”, which publication Warner et al. incorporates by reference (para. 84, 121).
International Publication No. WO02/00332 to Girard (hereinafter referred to as Girard) discloses a device for producing chlorine gas using dry reactants (Abstract, p. 1 lines 3-5) comprising at least one pouch (formed by membrane shell 22) including at least one dry reactant configured to produce chlorine dioxide gas when exposed to water retained therein (p. 7 line 32-p. 8 line 33, p. 16 line 30-p. 17 line 30, p. 24 lines 1-11) (Figs. 1-12), the pouch being configured to wick moisture from a volume external to the pouch to expose the at least one dry reactant to moisture (p. 4 lines 8-16, p. 7 line 32-p. 8 line 33, p. 16 line 30-p. 17 line 30, p. 24 lines 1-11).
Therefore, Warner et al. discloses wherein the at least one dry reactant is included within at least one pouch disposed within the compartment, the at least one inner pouch being configured to wick moisture from a volume external to the inner pouch and internal to the outer pouch to expose the at least one dry reactant to moisture, as set forth in Girard.
Regarding claim 2, Warner et al. discloses the at least dry reactant includes a metal chlorite compound and an acid component (para. 88), wherein the metal chlorite component is disposed within the first disjoined inner pouch (e.g., to serve as reactant A) and the acid component is disposed within the second disjoined inner pouch (e.g., to serve as reactant B) (para. 88-89, 101) (Fig. 1a). 
Regarding claim 3, Warner et al. discloses wherein the two disjoined inner pouches are disposed side-by-side (Fig. 1a).

an outer pouch (15) defining a compartment therein being permeable to gas and impermeable to water (para. 42-48, 101) (Fig. 1a); and
two disjoined inner pouches disposed within the compartment (e.g. a first sachet containing reactant A and a second sachet containing reactant B see para. 101, wherein Warner et al. is devoid of mention of the sachets being joined, and Fig. 1a shows the first and second sachets being unconnected, and thus the first and second sachets read on two disjoined inner pouches), the two disjoined inner pouches including a first disjoined inner pouch (first sachet containing reactant A) and a second disjoined inner pouch (second sachet containing reactant B) abutting the first disjoined inner pouch (para. 101) (Fig. 1a), the first disjoined inner pouch including a metal chlorite component and the second disjoined inner pouch including an acid component (para. 88-89, 101).
Regarding claim 5, Warner et al. discloses wherein the two disjoined inner pouches are disposed side-by-side (Fig. 1a).
Regarding claim 6, Warner et al. discloses wherein the two disjoined inner pouches dissolve when in contact with water (para. 37, 86).

Claims 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hughes (US Patent 9,334,098) (already of record).
Regarding claim 4, Hughes discloses a disinfectant device (Abstract) (col. 27 lines 32-55) (Fig. 4, sheet 3 of 5), comprising:
an outer pouch (called package, reads on a pouch as it is fabricated from thin polymer films) defining a compartment therein being permeable to gas and impermeable to water (col. 27 lines 32-36, claim 1)  (Fig. 4); and

Regarding claim 5, Hughes discloses wherein the two disjoined inner pouches are disposed side-by-side (Fig. 4).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799